         Case
          Case1:12-cr-00688-LTS
               1:12-cr-00688-LTS Document
                                  Document111-1
                                           117 Filed
                                                Filed07/07/20
                                                      07/06/20 Page
                                                                Page11ofof33



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -    X
                                                                   :
  UNITED STATES OF AMERICA                                         :   FINAL ORDER OF FORFEITURE
                                                                   :
                     -v.-                                          :   S2 12 Cr. 688 (LTS)
                                                                   :
  SAID RIVERA,                                                     :
    “Tango,”                                                       :
                                                                   :
                                 Defendant.                        :

  - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- -   X
                 WHEREAS, on or about October 1, 2019, this Court entered a Preliminary Order

of Forfeiture as to Substitute Assets (the “Substitute Assets Order”) (D.E. 107), which ordered the

forfeiture to the United States of all right, title and interest of SAID RIVERA, “Tango,” (the

“Defendant”) in the following property:

                            a.       $5,480 in United States currency, seized from the defendant’s
                                     apartment on September 11, 2012;

                            b.       $4,705 in United States currency, seized from the defendant’s
                                     apartment on September 11, 2012; and

                            c.       $3,488 in United States currency, seized from the defendant’s
                                     apartment on September 11, 2012;

(a. through c., collectively, the “Substitute Assets”);

                 WHEREAS, the Substitute Assets Order directed the United States to publish, for

at least thirty (30) consecutive days, notice of the Substitute Assets Order, notice of the United

States= intent to dispose of the Substitute Assets, and the requirement that any person asserting a

legal interest in the Substitute Assets must file a petition with the Court in accordance with the

requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The Substitute Assets

Order further stated that the United States could, to the extent practicable, provide direct written
         Case
          Case1:12-cr-00688-LTS
               1:12-cr-00688-LTS Document
                                  Document111-1
                                           117 Filed
                                                Filed07/07/20
                                                      07/06/20 Page
                                                                Page22ofof33



notice to any person known to have an alleged interest in the Substitute Assets and as a substitute

for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Substitute

Assets before the United States can have clear title to the Substitute Assets;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Substitute Assets was posted on an official government internet site (www.forfeiture.gov)

beginning on April 24, 2020, for thirty (30) consecutive days, through May 23, 2020, pursuant to

Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims and Asset

Forfeiture Actions and proof of such publication was filed with the Clerk of the Court on July 6,

2020 (D.E. 110);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Substitute Assets have been

filed;

               WHEREAS, the Defendant is the only persons and/or entities known by the

Government to have a potential interest the Substitute Assets; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest

the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:
                                                  2
        Case
         Case1:12-cr-00688-LTS
              1:12-cr-00688-LTS Document
                                 Document111-1
                                          117 Filed
                                               Filed07/07/20
                                                     07/06/20 Page
                                                               Page33ofof33



               1.     All right, title and interest in the Substitute Assets is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.     Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Substitute Assets.

               3.     The United States Marshals Service (or its designee) shall take possession

of the Substitute Assets and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.     The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District

of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
           July 7
       ____________, 2020

                                                     SO ORDERED:



                                                      /s/ Laura Taylor Swain
                                                     ____________________________________
                                                     HONORABLE LAURA TAYLOR SWAIN
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
